Opinion issued October 30, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00712-CV
          01-03-00902-CV
          01-03-00903-CV
____________

IN RE SIMON TERRY JEFFERY, Relator




Original Proceedings on Petitions for Writs of Mandamus




MEMORANDUM OPINION ON REHEARINGRelator Simon Terry Jeffery complains of Judge Beck’s


 alleged failure or
refusal to conduct expunction proceedings on June 12, 2003.


  See generally Tex.
Code Crim. Proc. Ann. art. 55.02 (Vernon Supp. 2003) (procedure for expunction
proceedings).  The Waller County District Clerk has since sent this Court a copy of
Judge Beck’s September 17, 2003 order expunging Jeffery’s arrest records in cause
numbers 8334, 8335, and 8337.
          We dismiss as moot Jeffery’s petitions for writs of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.